Citation Nr: 1641740	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether vacatur of a June 21, 2016 decision of the Board of Veterans' Appeals (Board) is warranted.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to August 1954, with additional service in the Army National Guard and Army Reserve including periods of inactive duty training (INACDUTRA). This matter is before the Board on appeal from an April 2011 administrative letter of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's application to reopen his claims of service connection for bilateral hearing loss and tinnitus.  In January 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In a March 2012 decision, the Board denied two claims in which the Veteran alleged clear and unmistakable error in a prior RO denial of service connection for hearing loss and tinnitus; granted the Veteran's petition to reopen his claims of service connection for bilateral hearing loss and tinnitus; and remanded the case to the RO for additional development of the hearing loss and tinnitus claims. 

A March 2014 Board decision denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the March 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2015 Memorandum Decision vacated the Board's March 2014 decision, and remanded the matters to the Board for additional development and readjudication.  In August 2015, the Board remanded the case to the RO for additional development to ensure compliance with the directives of the Court's Memorandum Decision.  A June 2016 Board decision denied both claims on appeal, following which the Veteran filed with the Board a Motion for Reconsideration of its June 2016 decision.  The decision herein is in response to that motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2)(West 2014).
The issues of service connection for bilateral hearing loss and tinnitus are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On June 21, 2016, the Board issued a decision denying the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

2.  In conjunction with a review of a June 2016 Motion for Reconsideration of the Board's June 21, 2016 decision, filed by the Veteran in June 2016, the Board discovered that its decision did not consider a private audiological report dated in February 2016, which was favorable to the Veteran's claims on appeal and which was of record at the time of the decision.


CONCLUSION OF LAW

A vacate of the June 21, 2016 Board decision is warranted.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

By decision dated June 21, 2016, the Board denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  Soon thereafter, the Veteran, through his attorney representative, filed a Motion for Reconsideration of that decision with the Board in June 2016.  Upon reviewing the Veteran's motion, which emphasized that there were errors of fact and law in the Board's June 21, 2016 decision because it omitted consideration of a relevant private evidence that was favorable to the Veteran's claims on appeal, the Board discovered that it had not considered a February 2016 private audiological report that not only was of record at the time of its decision but also was pertinent and favorable to the claims on appeal.  In other words, the Board's decision was not based on all evidence and material of record, as mandated by 38 U.S.C.A. § 7104(a), and by not considering such favorable medical evidence in support of his claims, the Board essentially deprived the Veteran of due process, which is a basis for vacatur of a Board decision as provided in 38 C.F.R. § 20.904(a).  Accordingly, the June 21, 2016 decision of the Board must be vacated in its entirety. 

Under 38 U.S.C.A. § 7252, only a final decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  The issues are addressed in the remand below.  


ORDER

The Board's June 21, 2016 decision is vacated.


REMAND

As a result of the vacatur of the Board's June 21, 2016 decision, the claims of service connection for bilateral hearing loss and tinnitus remain in appellate status.  The Board acknowledges the argument of the Veteran's attorney representative, as asserted in the June 2016 Motion for Reconsideration of the June 2016 now-vacated Board decision, that favorable evidence was not taken into consideration by the Board.  That evidence consists of a February 2016 private audiological report, wherein an audiologist, C.C., diagnosed bilateral hearing loss and tinnitus, and provided a nexus opinion that linked the two disabilities to the Veteran's conditions of exposure to hazardous noise in service.  It is noted, in particular, that this report is derived from the same medical center, Hearing Solutions, but a different audiologist than the audiologist (S.G.) who offered another favorable opinion in January 2012.  In fact, the comments on etiology by both audiologists are nearly identical (verbatim).  Of more particular interest is the fact that the VA examiner who furnished the addendum, clarifying medical opinion in March 2016 did not express agreement or disagreement with the January 2012 private opinion.  The March 2016 VA opinion was obtained in order to comply with certain instructions from the Court's January 2015 Memorandum Decision, which specifically noted that the Board had erred when it did not comply with the terms of an earlier Board remand (in March 2012) that requested a VA examiner to comment on the medical opinions already of record, including the conclusions from private providers in April 2008 and January 2012.  Thus, the VA medical opinion of March 2016 is inadequate.  

The Board finds another VA examination is necessary to ensure compliance with Court instructions and to reconcile the disparate medical opinions of record concerning the etiology of the Veteran's bilateral hearing loss and tinnitus, particularly where, as here, service treatment records are unavailable in large part with the consequent heightened obligation to satisfy the duty to assist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be scheduled for an audiological examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that his current bilateral hearing loss and tinnitus are related to his exposures to noise trauma in service (which appear to be reasonably corroborated through service department documentation), rather than to any postservice noise trauma or other, nonservice-related etiological factors.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner must explain the rationale for all opinions, to specifically include comment on the medical opinions that are already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.  As the record now stands, there are audiological opinions offered by the following:   

(a).  J.A.W. in April 2008, 
(b).  S.G. in January 2012, 
(c).  a VA examiner in June 2013 with a clarifying opinion in March 2016, and 
(d).  C.C. in February 2016.  

If noise trauma in service is found to not be the cause of the claimed disabilities, the examiner must identify the etiological factor(s) deemed more likely, and explain why that is so, citing to the supporting factual evidence.

In providing an opinion, and to ensure compliance with the Court's instructions, the examiner must address the report of the Institute of Medicine (IOM) on noise exposure in the military, acknowledging the Court's finding that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

2.  Thereafter, the AOJ should review the entire record and readjudicate the claims of service connection for bilateral hearing loss and tinnitus.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


